Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Elsibeth Brandee McCoy appeals the district court’s order dismissing her action filed under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 & Supp. 2010). We have reviewed the record and find no reversible error. Accordingly, we affirm substantially for the reasons stated by the district court. McCoy v. Canterbury, No. 3:10-cv-00368, 2010 WL 5343298 (S.D. W.Va. Dec. 20 & 21, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.